719 S.E.2d 20 (2011)
Denise H. BARTON
v,
John S. BARTON.
No. 439A11.
Supreme Court of North Carolina.
November 9, 2011.
Alice C. Stubbs, Raleigh, for Barton, Denise H.
H. Suzanne Buckley, Raleigh, for Barton, Denise H.
John S. Barton, for Barton, John S.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 11th of October 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified *21 to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 9th of November 2011."